IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                               December 17, 2008
                                No. 06-40475
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CORBIE DALE GRIMES

                                            Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:05-CV-299


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Corbie Dale Grimes, Texas prisoner # 1088075, appeals the denial of his
28 U.S.C. § 2254 petition challenging his conviction for aggravated sexual
assault of a child. Grimes was granted a certificate of appealability (COA) on
the issues (1) whether the trial court erred in admitting unreliable scientific
evidence; (2) whether he received ineffective assistance of trial counsel; and (3)
whether he received ineffective assistance of appellate counsel. Grimes v.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40475

Quarterman, No. 06-40475 (5th Cir. June 18, 2007) (unpublished). On appeal,
however, Grimes has briefed only the issue whether he received ineffective
assistance of trial counsel; therefore, the remaining issues on which a COA was
granted have been waived. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999). Grimes argues that trial counsel was ineffective for failing to object to
testimony adduced by State witness Detective Peggy Scott concerning the kinesic
interviewing method.
      On habeas review, we review the district court’s findings of fact for clear
error and its legal conclusions de novo. Summers v. Dretke, 431 F.3d 861, 868
(5th Cir. 2005). Grimes’s ineffective assistance claim was adjudicated on the
merits by the state court and, therefore, our review of the state court’s decision
that counsel did not preform deficiently is deferential.       Id.; see 28 U.S.C.
§ 2254(d). Under § 2254(d)’s deferential standard, federal habeas relief cannot
be granted unless the state court’s adjudication “either (1) resulted in a decision
that was contrary to, or involved an unreasonable application of, clearly
established federal law, as determined by the Supreme Court . . . , or
(2) resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the state court proceeding.”
Summers, 431 F.3d at 868 (citation omitted). In the instant case, the “clearly
established Federal law” is the Supreme Court’s decision in Strickland v.
Washington, 466 U.S. 668 (1984), governing ineffective assistance of counsel
claims. To prevail on a claim of ineffective assistance of counsel, Grimes must
show (1) that his counsel’s performance was deficient in that it fell below an
objective standard of reasonableness and (2) that the deficient performance
prejudiced his defense. Strickland, 466 U.S. at 687-94.
      As a result of a Daubert1 hearing prompted by defense counsel’s objection
to Scott’s testimony, the trial court ruled that Scott could testify as to the


      1
          Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).

                                        2
                                  No. 06-40475

method she used to interview Grimes but she could not testify about how she
used that method to reach a conclusion regarding his credibility. Our review of
the record indicates that counsel’s decisions not to object to those portions of
Scott’s testimony complained of on appeal were in keeping with the trial court’s
ruling and were objectively reasonable when viewed in the context of the
entirety of Scott’s testimony. Consequently, the state court’s determination that
counsel did not perform deficiently was neither contrary to, nor an unreasonable
application of, Strickland, nor was it based on an unreasonable application of the
facts in light of the evidence. See Summers, 431 F.3d at 868.
      Having determined that Grimes has failed to establish error on the part
of the state court with regard to the deficiency analysis, we are not required to
reach the issue whether he has established Strickland prejudice. See Strickland,
466 U.S. at 687. Nevertheless, we do so briefly and deem that argument
unavailing as well. Because the state court did not reach the issue whether
Grimes established the requisite prejudice, it is afforded de novo review. See
Rompilla v. Beard, 545 U.S. 374, 390 (2005).
      Our review of the trial testimony and the videotape of Grimes’s pre-arrest
interview establishes that the jury had ample information before it on which to
base a finding that Grimes was not credible independent of any testimony it
heard concerning the kinesic interviewing method. Consequently, Grimes has
not shown that it is reasonably probable that counsel’s failure to object to Scott’s
testimony “undermine[d] the reliability of the result of the proceeding.” See
Strickland, 466 U.S. at 693.
      AFFIRMED.




                                         3